MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Nov 19 2020, 8:28 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Andrew B. Arnett                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Steven Hosler
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

John D. Messmore,                                       November 19, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-916
        v.                                              Appeal from the Johnson Superior
                                                        Court
State of Indiana,                                       The Honorable Peter Nugent,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        41D02-1901-F6-598



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-916 | November 19, 2020          Page 1 of 7
                                           Statement of the Case
                                                                                         1
[1]   John D. Messmore was convicted of one count of Level 6 felony theft and now

      appeals his 730-day sentence pursuant to our review authorized under Indiana

      Appellate Rule 7(B). We affirm.


                                   Facts and Procedural History
[2]   On September 18, 2019, Robert Chastain, an asset protection associate for the

      J.C. Penney store at the Greenwood Mall, received a report of suspicious

      activity at the fine jewelry department. Chastain went to that part of the store

      and observed Messmore standing there and then putting two earring cases

      down on a table before exiting the store. Chastain caught up to Messmore in

      the mall parking lot and they returned to the store to search for possible missing

      merchandise. After returning to the store, Michael Payton, another loss

      prevention officer who was assisting, noticed Messmore remove items from his

      crotch area and place them on a nearby table at the entrance to the store.


[3]   The earrings were retrieved and Messmore signed an acknowledgement that he

      took the earrings from J.C. Penney without permission. Messmore admitted

      that he took a Xanax pill before entering the store for the purpose of taking the

      earrings without paying. Officer Joseph Taylor of the Greenwood Police

      Department received a “rundown of [Messmore’s] testimony, what he said,”




      1
          Ind. Code § 35-43-4-2(a)(1)(c) (2019).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-916 | November 19, 2020       Page 2 of 7
      Tr. Vol. 2, p. 128, from Payton, and advised Messmore of his rights before

      questioning him. At that time, Messmore did not deny the version of events

      and statements as related by Payton.


[4]   On September 25, 2019, the State charged Messmore with Level 6 felony theft,

      alleging that he had a prior conviction for theft. At trial, Messmore admitted

      that he took a Xanax pill before entering the store for the purpose of taking the

      earrings without paying. However, he denied taking the earrings.


[5]   On December 11, 2019, a jury found Messmore guilty of theft. He had

      previously stipulated to having a prior conviction, elevating his offense to a

      Level 6 felony. The trial court found Messmore’s criminal history was an

      aggravating circumstance. As for mitigating circumstances, the trial court

      found that Messmore was remorseful and was cooperative with police. After

      finding that the aggravating factors outweighed the mitigating factors, the trial

      court sentenced Messmore to 730 days executed.


                                   Discussion and Decision
[6]   Messmore claims the trial court erred in sentencing by abusing its discretion,

      stating that “not enough weight [was] given to Messmore’s mitigating factors,”

      and that the trial court “did not really look at the nature of the offense,”

      Appellant’s Br. p. 7, blending two different standards of review. We observe

      that since Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g,

      875 N.E.2d 218, was handed down, a sentencing court cannot abuse its

      discretion by failing to properly weigh aggravating and mitigating factors.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-916 | November 19, 2020   Page 3 of 7
      However, the essence of Messmore’s legal argument is that the sentence was

      inappropriate in light of the nature of the offense and the character of the

      offender. We discuss that argument now.


[7]   Article 7, sections 4 and 6 of the Indiana Constitution “authorize[] independent

      appellate review and revision of a sentence imposed by the trial court.”

      Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006) (quoting Buchanan v. State,

      767 N.E.2d 967, 972 (Ind. 2002)). “Indeed even where the trial court has been

      meticulous in following the proper procedure in imposing a sentence, we may

      exercise our authority under Appellate Rule 7(B) to revise a sentence that we

      conclude is inappropriate.” Childress, 848 N.E.2d at 1079-80 (quoting Hope v.

      State, 834 N.E.2d 713, 718 (Ind. Ct. App. 2005)) (internal quotation marks

      omitted). A defendant bears the burden of persuading us that his sentence is

      inappropriate. Childress, 848 N.E.2d at 1080.


[8]   We independently examine the nature of Messmore’s offense and his character

      under Rule 7(B) with substantial deference to the trial court’s sentence. See

      Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015). Such deference to the trial

      court’s judgment should prevail unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      restraint, regard, and lack of brutality) and the defendant’s character (such as

      substantial virtuous traits or persistent examples of good character). Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015). “In conducting our review, we do not

      look to see whether the defendant’s sentence is appropriate or if another

      sentence might be more appropriate; rather, the test is whether the sentence is

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-916 | November 19, 2020   Page 4 of 7
       ‘inappropriate.’” Barker v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013),

       trans. denied. The principal role of appellate review should be to attempt to

       leaven the outliers, “not to achieve a perceived ‘correct’ result in each case.”

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008).


[9]    Concerning the nature of the offense “the advisory sentence is the starting point

       the legislature has selected as an appropriate sentence for the crime

       committed.” Kunberger v. State, 46 N.E.2d 966, 973 (Ind. Ct. App. 2015).

       Messmore was charged with theft, a Class A misdemeanor enhanced to a Level

       6 felony because of his prior theft conviction. The sentencing range for a Level

       6 felony is a term of between six months and two and a half years, with an

       advisory sentence of one year. Ind. Code § 35-50-2-7(b) (2019). Messmore

       received a two-year sentence to be served consecutively to a sentence in a

       separate action.


[10]   Generally, the nature of the offense is found in the details and circumstances of

       the commission of the offense and the defendant’s participation. Croy v. State,

       953 N.E.2d 660, 664 (Ind. Ct. App. 2011). Here, the nature of Messmore’s

       offense is that he took earrings from J.C. Penney at the Greenwood Mall

       without paying or permission. He took a Xanax, a controlled substance, prior

       to entering the store to do so and committed the present offense while he was

       on probation for a prior theft. Messmore’s sentence is not the maximum

       sentence, which was an option, but which typically is reserved for the worst of

       the worst, see Simmons v. State, 962 N.E.2d 86, 92-93 (Ind. Ct. App. 2011);

       rather, it was slightly enhanced. Although the trial court correctly found that

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-916 | November 19, 2020   Page 5 of 7
       Messmore was remorseful and cooperated with police, Messmore has not cast

       the nature of the offense in a positive light such that a downward revision of his

       sentence would be appropriate.


[11]   When considering a defendant’s character for purposes of Appellate Rule 7(B)

       analysis, a defendant’s criminal history is one factor. Garcia v. State, 47 N.E.3d

       1249, 1251 (Ind. Ct. App. 2015), trans. denied. “A defendant’s life and conduct

       are illustrative of his or her character.” Morris v. State, 114 N.E.3d 531, 539

       (Ind. Ct. App. 2018). The significance of a criminal history varies based on the

       gravity, nature, and number of prior offenses in relation to the current offense.

       Id. Yet, even a minor criminal history is a poor reflection of a defendant’s

       character. Moss v. State, 13 N.E.3d 440, 448 (Ind. Ct. App. 2014), trans. denied.


[12]   Here, Messmore and the State proceeded to sentencing without the benefit of a

       pre-sentence investigation report. However, it was established at the sentencing

       hearing that Messmore has a criminal history including: (1) a March 21, 2011

       conviction for Class B felony dealing in a schedule I controlled substance; (2) a

       July 20, 2012 conviction for conversion; (3) a November 7, 2018 conviction for

       Level 6 felony theft; and (4) a June 26, 2019 conviction for theft. Messmore

       was on probation for his conviction of theft at the time he committed this

       offense.


[13]   “A single aggravator is sufficient to support an enhanced sentence.” Williams v.

       State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008). Messmore’s criminal history

       is significant because the nature of his prior offenses is similar to his conduct


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-916 | November 19, 2020   Page 6 of 7
       here. Messmore has failed to establish substantial virtuous traits or persistent

       examples of good character such that his sentence warrants a downward

       revision.


                                                Conclusion
[14]   For the reasons stated above, we affirm the trial court’s judgment.


[15]   Affirmed.


       Vaidik, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-916 | November 19, 2020   Page 7 of 7